                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

CASTRO & CO., LLC,                        §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:18-CV-574-M
                                          §
DIAMOND OFFSHORE SERVICES,                §
LIMITED,                                  §
                                          §
             Defendant.                   §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated October 29, 2018, the Court finds that the Findings,

Conclusions, and Recommendation of the Magistrate Judge are correct and they are

accepted as the Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted. This Court

therefore denies Defendant Diamond Offshore Services Limited’s Motion for Rule 11

Sanctions [Dkt. No. 27] and denies Plaintiffs Castro & Co., LLC and John Rabe’s

request for an award under Federal Rule of Civil Procedure 11(c)(2) of their attorney’s

fees in responding to Defendant Diamond Offshore Limited’s Motion for Rule 11

Sanctions [Dkt. No. 27].



.
SO ORDERED this 20th day of November, 2018.



                            _________________________________
                            BARBARA M. G. LYNN
                            CHIEF JUDGE
